Exhibit China Direct Industries, Inc. Subsidiaries of the Registrant Item Name Country of Incorporation 1. China Direct Investments, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 2. CDI China, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 3. CDII Trading, Inc., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 4. International Magnesium Group, Inc., ., a wholly owned subsidiary of China Direct Industries, Inc. USA - Florida 5. International Magnesium Trading Corp., a wholly owned subsidiary of International Magnesium Group, Inc. Brunei 6. CDI Shanghai Management Co., Ltd., a wholly owned subsidiary of CDI China, Inc. China 7. Capital One Resource Co., Ltd., a wholly owned subsidiary of CDI Shanghai Management Co., Ltd. Brunei 8. Shanghai Lang Chemical Co., Ltd. a 51% majority owned subsidiary of CDI China, Inc. China 9. Taiyuan Changxin YiWei Trading Co., Ltd., a wholly owned subsidiary of Taiyuan Chang Magnesium Co., Ltd. China 10. Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Taiyuan Chang Magnesium Co., Ltd. Brunei 11. CDI Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc. Brunei 12. Asia Magnesium Corporation Ltd., a wholly owned subsidiary of Capital One Resource Co., Ltd. Hong Kong 13. Shanxi Gu County Golden Magnesium Co., Ltd., a 52% majority owned subsidiary of Asia Magnesium Corporation, Ltd. China 14. Pan Asia Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc. China 15. Baotou Changxin Magnesium Co., Ltd., a 51% majority owned subsidiary of CDI China, Inc. China 16. CDI Jingkun Zinc Industry Co., Ltd., a 95% majority owned subsidiary of CDI Shanghai Management, China 17. CDI Jixiang Metal Co., Ltd., a wholly owned subsidiary of CDI China, Inc. China 18. Shanghai CDI Metal Recycling Co., Ltd., an 83% majority owned subsidiary of CDI Shanghai Management Co., Ltd. China 19. CDI (Beijing) International Trade Co., Ltd., a 51% majority owned subsidiary of CDI Shanghai Management Co., Ltd. China
